Citation Nr: 1825580	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-10 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to radio frequency radiation and ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

2.  The Veteran experienced acoustic trauma in service; recurrent tinnitus purportedly was present during and since service, and the credible evidence is in approximate balance as to whether it may be reasonably associated with service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107, 7104 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  He has stated that he was attached to an artillery unit for 16 or 17 months during service, and was exposed to nearly constant noise from various weapons.  He maintains that he experienced ringing in his ears during service as the result of this noise exposure.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service incurrence of diseases of the central nervous system (e.g., sensorineural hearing loss and migraines) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The United States Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

On enlistment examination in September 1961, the Veteran denied hearing loss.  Whispered and spoken voice testing was 15/15 bilaterally.

On release from active duty in January 1966, audiometric testing was conducted.  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (5)
-10 (0)
 0 (10)
15 (20)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
0 (5)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth above, those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On VA examination in October 2013, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
55
65
LEFT
15
5
25
50
60

Speech discrimination scores were 100 percent bilaterally.  Acoustic imittance and acoustic reflexes were normal.  The audiologist concluded that hearing loss was not at least as likely as not caused by or a result of an event in service.  She acknowledged the Veteran's report that he was attached to an artillery unit as well as a Marine air wing, as well as his denial of post-service noise exposure.  She noted that on separation in January 1966, audiometric testing was recorded at normal levels in both ears at all tested frequencies.  She pointed out that the Institute of Medicine (IOM) 2006 report on noise and military service stated that there was an insufficient scientific basis to conclude that permanent hearing loss that was directly attributable to noise exposure would develop long after that exposure.  She indicated that the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  She determined that, based on the objective      evidence of normal hearing at discharge, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the service, including noise exposure.

	Hearing Loss Disability

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted for the current bilateral hearing loss disability.  While the evidence reveals that the Veteran has current hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, while the October 2013 VA examiner acknowledged the Veteran's report of in-service noise exposure, she concluded that, based on normal hearing sensitivity on separation from service, it was less likely than not that hearing loss was caused by military noise exposure.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 

	
Tinnitus

The Veteran also seeks service connection for tinnitus.  Notably, service personnel records support his report that he served with artillery and air units during service.  During his hearing before the undersigned, he testified that he experienced ringing in his ears during service as the result of regular exposure to artillery fire.  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having reviewed the record pertaining to this claim, the Board has determined that service connection for tinnitus is warranted.  As discussed, service records support the Veteran's report of being attached to artillery and air units.  He has asserted that he had symptoms of tinnitus during service and thereafter.  

The Board acknowledges that on VA examination in October 2013, the examiner opined that it was not likely that tinnitus was related to service.  Her rationale did not consider the Veteran's reports of symptoms during service.  As noted, tinnitus is a condition which is capable of lay observation.  See Charles.  Having considered the record, the Board finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether tinnitus is related to service.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for prostate cancer.  While his theory of entitlement is based on exposure to radiofrequency radiation as the result of his work in proximity to active radars, the Board observes that the record contains evidence supporting his exposure to ionizing radiation as well.  In this regard, service records contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation indicating an accumulated dose of .568 rem.  While the record does not address the significance of this dose, it does reflect some radiation exposure.  Under 38 C.F.R. § 3.311(b), referral of the claim to the Under Secretary for Benefits is therefore required.

By regulation, when there is exposure to ionizing radiation as a result of "other activities as claimed," the development of a radiogenic disease, and such disease had its onset within a specified period, the claim "will be referred" before adjudication.  38 C.F.R. § 3.311(b)(1).  Prostate cancer is listed as within the definition of a radiogenic disease, and the applicable time period is more than five years after exposure.  38 C.F.R. § 3.311(b)(2), (5)(iv).  Referral of this claim has not yet taken place.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to service connection for prostate cancer to the Under Secretary for Benefits in compliance with 38 C.F.R. § 3.311(b)(1).

2.  If service connection is not established as secondary to exposure to ionizing radiation, schedule the Veteran for a VA examination with an oncologist to determine the etiology of his prostate cancer.  

The claims folder must be made available to the oncologist and pertinent documents therein, to include various scholarly articles regarding the effect of radiofrequency radiation, should be reviewed.  

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that the Veteran's prostate cancer is related to any event of service, to include exposure to radiofrequency radiation.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Review of the entire record is required; however, the examiner is asked to specifically address materials submitted by the Veteran pertaining to the effects of exposure to radiofrequency radiation.

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Thereafter, review the claims file to ensure that all necessary development is completed, and arrange for any additional development indicated. 

Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


